UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
                                              Index No. 1:20-CV-10745
Rahul Manchanda,

                       Plaintiff,             PLAINTIFF REPLY MEMORANDUM
                                              OF   LAW   TO    DEFENDANTS’
                                              MEMORANDUM    OF    LAW   IN
                                              OPPOSITION TO PRELIMINARY
                                              INJUNCTION

-against-


Internal Revenue Service (“IRS”),
T Fahman, Erica Farrell, Susan
McNamara, Current and Former
Employees of IRS Jane Does 1-10,

                       Defendants.

----------------------------------x
1.   Plaintiff, Rahul Manchanda, of Manchanda Law Office PLLC,

     respectfully submits this Reply Memorandum of Law to Defendants

     Memorandum     of Law in Opposition to Preliminary Injunction

     against Defendants for their continued, wilful, and egregious,

     during the pendency of this action, ongoing (a) unauthorized

     disclosure of tax return and tax information per IRC §§ 7431

     and    7213,   (b)   unauthorized     collection   per   IRC   §   7433,

     (c)failure to release tax levies or tax liens unreasonably per

     IRC § 7432, (d) intentional, negligent, and reckless infliction

     of physical and emotional distress, and (e) violations of the

     FTCA for personal injury and property damage, all of which is

     causing immediate and irreparable injury, loss, and damage.

Preliminary Matter


                                     -1-
2.   As a preliminary matter, opposing counsel Jeffrey Oestericher

     already   put     in    his    Notice    of    Appearance        for   all    of   the

     Defendants, but now in his footnote 1 confesses that he is

     still “in the process of seeking authority to represent the

     individually-named defendants in their individual capacities,”

     even   though     it    is    quite    obvious     from    the    complaint        that

     Plaintiff    is    suing       these     individuals       in     their      official

     capacities as employees of the United States, the IRS.



3.   This is how opposing counsel Jeffrey Oestericher begins his

     subterfuge and brief, as well as with his footnote 2 insulting

     and lambasting Plaintiff for bringing, for the first time in

     history, certain civil rights lawsuits over the past 20 years,

     which have actually ameliorated and helped the condition of

     humanity, advancing the public interest, with such important

     and timely topics as suing Big Tech (Google) for violations of

     CDA § 230 and Antitrust Law, suing Planned Parenthood for

     abusing taxpayer dollars to perform unnecessary and illegal

     surgeries on poor African-American and Latino women destroying

     their reproductive systems, suing sensationalist newspapers

     like   the   New       York    Post     and    their      criminally      negligent

     “reporters” like Rebecca Rosenberg for defamatory, slanderous

     and libelous “fake news,” suing alleged members of ANTIFA, BLM,

     and other leftist terrorist socialist communist networks who

     have   infiltrated       local    New       York   City   government      and      then

     retaliate against conservatives, suing the out of control and

                                           -2-
     predatory $1.5 trillion dollar student loan industry for their

     extortionate and corrupt business practices against innocent

     student    borrowers,     and    other    seminal     topics     which   today,

     dominate the headlines, government agenda, and news, and which

     really should be his job as an Assistant U.S. Attorney, not a

     private citizen such as Plaintiff.



Injunctive Relief



3.   Opposing Counsel Jeffrey Oestericher then falsely claims on

     page 2 that “injunctive relief is not available under any of

     the statutory provisions that give rise to Plaintiff’s claims,”

     even though he is well aware that pursuant to 26 U.S.C. §§

     6015(e),    6212(a)      and    (c),     6213(a),     6232(c),      6330(e)(1),

     6331(i), 6672(c), 6694(c), 7426(a) and (b)(1), 7429(b), and

     7436 injunctive relief is most certainly available under each

     and every one of the statutory provisions that give rise to

     Plaintiff’s claims.



Exhausting Administrative Remedies



4.   Then Opposing Counsel Jeffrey Oestericher attempts to mislead

     this   court   by     declaring        that   Plaintiff       has    failed    to

     “adequately”    allege     that     he    exhausted     his    administrative

     remedies,    when   it    is    well     documented    that    not     only   has

     Plaintiff    prepared,     filed,      and    responded   to     the   Internal

                                       -3-
Revenue Service since 2008 nearly each and every year duly

preparing and filing bona fide Offers in Compromise, enduring

nearly 13 years of the abuse outlined in detail within the

complaint and order to show cause, but that he has also filed

several written complaints and Standard Form 95 multiple times

directly     with     the     Treasury      Inspector        General       for    Tax

Administration        (“TIGTA”),     the    United    States       Department     of

Justice,     the    Internal     Revenue     Service,        as    well    as    with

countless federal and IRS employees, all falling on either deaf

ears   or    no    response    or    denials,     wherein         Plaintiff      duly

presented     administrative        tort     claims     to     the   appropriate

government agencies for adjudication before filing suit in

federal court pursuant to 28 U.S.C. § 2675(a), wherein the FTCA

statute of limitations only requires that claims be presented

to   the    appropriate     government      agency     within      two    years    of

accrual as per 28 U.S.C. § 2401(b), and wherein claimant must

file   a    federal    court   complaint      within     six      months    of    the

agency's denial of the administrative tort claim, or can file

a federal court complaint anytime six months after presenting

the claim if no agency action has been taken as per 28 U.S.C.

§ 2401(b), all of which is present here (recent separate

complaints, with separate legal issues and incidents, filed

including     but     not   limited    to    on   12/28/2018,        01/19/2019,

06/04/2020,        06/07/2020,      07/27/2020,       07/30/2020,         and    most

recently 12/03/2020) (Exhibit C). The incidents alleged within



                                    -4-
     the instant complaint have been carefully tailored to comply

     and comport with each and every one of these limitations.



Likelihood of Success On The Merits



5.   “A   plaintiff     seeking   a   temporary    restraining      order   must

     establish that he is likely to succeed on the merits, that he

     is   likely   to   suffer    irreparable     harm   in   the   absence   of

     preliminary relief, that the balance of equities tips in his

     favor, and that an injunction is in the public interest.”

     Natera, Inc. v. Bio-Reference Labs., Inc., No. 16 Civ. 9514,

     2016 WL 7192106, at *2 (S.D.N.Y. Dec. 10, 2016) (internal

     quotation marks, citation, and alteration omitted).



6.   “It is well established that in this Circuit the standard for

     an entry of a TRO is the same as for a preliminary injunction.”

     Andino v. Fischer, 555 F. Supp. 2d 418, 419 (S.D.N.Y. 2008)

     (collecting cases).



7.   “The showing of irreparable harm is perhaps the single most

     important prerequisite for a preliminary injunction.”              CF 135

     Flat LLC v. Triadou SPY N.A., No. 15 Civ. 5345, 2016 WL

     2349111, at *1 (S.D.N.Y. May 3, 2016) (internal quotation

     marks, citation, and alteration omitted).



8.   Under this prong, the movant “must show that the injury it will

                                      -5-
      suffer is likely and imminent, not remote or speculative, and

      that such injury is not capable of being fully remedied by

      money damages.”         NAACP v. Town of E. Haven, 70 F.3d 219, 224

      (2d Cir. 1995).



9.    To satisfy this requirement, a movant must demonstrate “that he

      would suffer irreparable harm if the TRO does not issue.”

      Andino, 555 F. Supp. 2d at 419.



10.   “The district court has wide discretion in determining whether

      to grant a preliminary injunction.”           Almontaser v. N.Y.C. Dep’t

      of Educ., 519 F.3d 505, 508 (2d Cir. 2008) (internal quotation

      marks and citation omitted) (per curiam).



Irreparable Harm



11.   In the Second Circuit, a “showing of irreparable harm is the

      single    most   important    prerequisite     for   the   issuance   of   a

      preliminary injunction.” Faiveley Transport Malmo AB v. Wabtec

      Corp., 559 F.3d 110, 118 (2d Cir. 2009) (internal quotation

      marks and citations omitted).



12.   That     harm    must    be   “actual   and    imminent”     rather   than

      speculative.      Id.




                                       -6-
13.   Plaintiff has shown irreparable injury by establishing the risk

      of actual and imminent harm to his health (recent previous

      heart attack, heart condition, and clinical anxiety) as well as

      to his constitutional rights including the illegal taking of

      his property, real and otherwise, in this state and out, which

      will be described in great deal infra.



Constitutional Rights



14.   Second, Plaintiff has also shown irreparable injury because, as

      discussed above, he faces a violation of his constitutional

      rights.



15.   In the Second Circuit, it is well-settled that an alleged

      constitutional violation constitutes irreparable harm.    See,

      e.g., Connecticut Dep’t of Envtl. Prot. v. O.S.H.A., 356 F.3d

      226, 231 (2d Cir. 2004) (“[W]e have held that the alleged

      violation of a constitutional right triggers a finding of

      irreparable injury.” (internal quotation marks and citations

      omitted)); Statharos v. New York City Taxi & Limousine Comm’n,

      198 F.3d 317, 322 (2d Cir. 1999) (“Because plaintiffs allege

      deprivation of a constitutional right, no separate showing of

      irreparable harm is necessary.”); Jolly v. Coughlin, 76 F.3d

      468, 482 (2d Cir. 1996) (clarifying that “it is the alleged

      violation of a constitutional right that triggers a finding of

      irreparable harm” and a substantial likelihood of success on

                                 -7-
      the merits of a constitutional violation is not necessary);

      Sajous v. Decker, No. 18 Civ. 2447, 2018 WL 2357266, at *12

      (S.D.N.Y. May 23, 2018).



16.   To that end Plaintiff has established the threat of irreparable

      harm absent the TRO.



17.   The Due Process Clause of the Fifth and Fourteenth Amendments

      of the United States Constitution forbids the government from

      depriving a person of life, liberty, or property without due

      process of law with the imminent and permanent seizure of

      Plaintiff’s personal and law firm bank accounts, real property

      both within and outside the state, suspension of his driver

      license, law license, passport, and other takings through

      illegal,    disputed,      erroneous,     fraudulent,     inaccurate,      and

      malicious liens and levies which Plaintiff has officially

      disputed through Doubt as to Liability (Form 656-L) Offer in

      Compromise with IRS Holtsville (which apparently Defendants

      have    once     again   either    lost    or   misplaced   or     otherwise

      sabotaged) and another Offer in Compromise (Form 656) appeal

      which     also     looks    to     be     incompetently     misplaced      or

      unacknowledged.



18.   The protection applies to “all ‘persons’ within the United

      States,    including     aliens,    whether     their   presence    here    is

      lawful, unlawful, temporary, or permanent.” Zadvydas v. Davis,

                                         -8-
      533 U.S. 678, 693 (2001), even though Plaintiff is a U.S.

      Citizen having been born in New York in 1972.



Balance of Equities and Public Interest



19.   The equities and public interest weigh heavily in Plaintiff’s

      favor, first, because Plaintiff faces irreparable injury to his

      constitutional      rights   and    to   his   health,       and   second,   the

      potential    harm     to   the     Defendants    is    extremely       limited

      (estimated as 0.00000857142% of their annual tax collected

      according to the Internal Revenue Service (“IRS”) Data Book

      published annually by the IRS).



Statutory Injunctions



20.   Furthermore,    in    Federal      Court,   “[w]here     a    party   seeks    a

      statutory injunction, presumption of irreparable harm often

      applies, since the party is said to be acting as ‘a statutory

      guardian charged with safeguarding the public interest.’” See

      City of New York v. Wolfpack Tobacco, No. 13 Civ. 1889 (DLC),

      2013 U.S. Dist. LEXIS 129103, at *6 (S.D.N.Y. Sept. 9, 2013).



Federal Tort Claims Act



21.   Opposing    Counsel    Jeffrey     Oestericher    then       desperately     and

      falsely claims on page 5 of his Memorandum of Law that “the

                                         -9-
      FTCA’s limited waiver of sovereign immunity does not, however,

      apply to any claim arising in respect to the assessment or

      collection of any tax or custom duty,” when he also knows that

      FTCA § 2680 specifically exempts this type of lawsuit from any

      government defense of “sovereign immunity.” Calderon v. United

      States, 123 F.3d 947, 948 (7th Cir. 1997) (noting that the

      FTCA’s “waiver of immunity is far from absolute,” as “many

      important classes of tort claims are excepted from the Act’s

      coverage”).



Past Injury



22.   Opposing Counsel Jeffrey Oestericher continues to mislead this

      court on page 6 when he declares that “a plaintiff can not rely

      on a past injury alone” in seeking injunctive relief, going

      further with his deception by claiming “if unaccompanied by any

      continuing, present adverse effects,” completely and totally

      ignoring not only Plaintiff’s complaint, which clearly alleges

      that this carnage by the Defendants is most definitely ongoing,

      current, persistent, and continuous, as was demonstrated in

      Plaintiff’s Motion for Contempt/Sanctions in his Exhibit B, but

      also as recently as January 13, 2021 when Plaintiff received

      another threatening, harassing, false, erroneous, unauthorized,

      improper, and characteristically terroristic PCA collection

      letter   (Exhibit   D   which   was   undoubtedly   gleaned   from



                                  -10-
      unauthorized    disclosure,   unauthorized    collection       efforts,

      false, disputed, or fake liens/levies on his personal and law

      firm bank accounts and real property (again upon information

      and belief Plaintiff has a pending “Doubt as to Liability”

      Offer in Compromise (Form 656-L) pending at IRS Holtsville New

      York, as well as a bona fide appeal to a previous Offer in

      Compromise for “Doubt as to Collectibility” (Form 656) which of

      course is being characteristically ignored, lost, stolen, not

      responded to, or otherwise misplaced as usual, as they have

      done since approximately 2008 each, and every year.



23.   The most important issues that opposing counsel Assistant U.S.

      Attorney Jeffrey Oestericher seems to be forgetting is that

      these pending OIC’s are also supposed to force the IRS (and its

      predatory PCAs) to cease and desist from, in an unauthorized

      fashion,   collecting,    harassing,    disclosing,    placing       and

      enforcing erroneous, inaccurate, and officially disputed liens,

      levies, and taxes supposedly owed, disclosing tax information,

      and other such torts and crimes.



24.   If   Opposing   Counsel   needs   a   reminder,   a   “Doubt    as   to

      Collectibility” OIC is used when you are not disputing the

      amount of the tax debt that is owed...but a “Doubt as to

      Liability” OIC is used when you are actually disputing the

      amount of the tax debt owed, or whether the tax debt should

      even exist, at all.

                                    -11-
25.   So, in stark contrast to opposing counsel Jeffrey Oestericher’s

      assertions,   this     action   is   not   simply   about   “past   injury

      unaccompanied by continuing, present adverse effects” (O’Shea

      v. Littleton, 414 U.S. 488, 495-96 (1974), and Plaintiff can

      certainly “show a likelihood that he will be injured in the

      future.” Shain v. Ellison, 356 F.3d 211, 215 (2d Cir. 2004).



Injunctive Relief Revisited



26.   As was already described supra, while 26 U.S.C. § 7213 does in

      fact establish criminal liability for unauthorized disclosure

      of tax returns or return information, certainly this court can

      take injunctive relief to stop it once it is brought to its

      attention, as in this lawsuit.



27.   With regard to 26 U.S.C. § 7431 we have already advised

      opposing counsel and this court that injunctive relief is

      certainly available under any one of the 14 exceptions to the

      Tax Anti-Injunctive Act, and under 26 U.S.C. § 6103 as in the

      case here, where Plaintiff has more than fully complied with

      these exceptions and requirements.



28.   The same goes for 26 U.S.C. §§ 7432 and 7433 because as was

      explained     above,     Plaintiff     has     fully    exhausted      all

      administrative remedies and more, repeatedly, since 2008 all

      the way up until 2020, but he also satisfied the requirements

                                      -12-
      of substantial likelihood of success on the merits and has

      shown “irreparable harm” to his constitutionally protected

      life, liberty and property rights as described above, if a

      preliminary injunction is not granted.



29.   Indeed Defendant IRS is even violating its own prohibition on

      unauthorized collections, liens, levies, and other torts while

      they   are   entertaining    Plaintiff’s      currently     pending   OIC

      disputes as to the amount of the tax debt, liens and levies

      owed if any, whether the tax debt should exist at all, or

      whether or not the dollar amount is even collectible.



30.   The only way to stop this charging, frothing at the mouth,

      lying, thieving rabid bull known as the IRS from continuing to

      break federal and state law, is for a U.S. District Court Judge

      to enjoin this behavior until we can all figure this out, in

      this proceeding, before they can be allowed to commit actual,

      imminent, and irreparable harm to Plaintiff - there is simply

      no other way.



Unauthorized Disclosure



31.   Opposing Counsel Jeffrey Oestericher then complains starting on

      page 14 of his Memorandum of Law that “plaintiff has advanced

      nothing   more   than   conclusory     allegations   that    disclosures

      occurred,”   completely     ignoring    the   “tip   of   the   iceberg”

                                    -13-
      detailed evidence, information, and exhibits contained within

      the   4   corners   of   the   complaint   that,   even   without   full

      Discovery conducted, that for example, tax return and tax

      information and tax correspondence was recently mailed to his

      CPA Marc Albaum’s “friend,” at a completely different address,

      who managed to flag him down while spotting him on the street

      and delivering it to him, that scores of named and described

      individuals, enemies, business competitors, political rivals,

      ex-employees, and ex-relationships have advised Plaintiff that

      they have received and communicated about such unauthorized

      disclosure and tax information through private investigators

      and other such undesirables such as scores of “PCAs” directly

      from Defendant IRS and its criminally incompetent and dishonest

      employees.



Unauthorized Liens



32.   As was already described above, opposing counsel ignores the

      fact that Plaintiff had already prepared and filed an official

      “Doubt as to Liability” Form 656-L with IRS Holtsville New

      York, which completely and totally disputes the tax amount

      owed, or whether the tax debt should even exist at all - this

      also does not address the fact that Plaintiff has appealed his

      latest Offer in Compromise arbitrary and capricious denial

      wherein all liens, collection activity, and levies must cease

      pending adjudication - analogous to a federal Bankruptcy Stay -

                                      -14-
      but what happens when the IRS and its employees deliberately,

      negligently,      recklessly,    or   intentionally       lose     Plaintiff’s

      applications, petitions and files, or sabotage his ability to

      question     or    challenge    Defendants’        fake    and     fraudulent

      accounting    techniques,      over   a   period    of    nearly    15   years,

      dishonestly multiplying and increasing his hitherto unknown tax

      liability each and every year with massive and draconian fees,

      penalties, and other unknown/unchecked assessments backed up by

      clear and present danger, and actual and imminent threats to

      seize his bank accounts both personal and professional, suspend

      or revoke his professional law and real estate broker and

      driver licenses, as well as his passport for money that he

      doesn’t even owe, or tax amounts, liens and levies that do not

      exist - clearly emergency judicial intervention and injunction

      is now required.



Intentional Infliction of Emotional Distress



33.   As if the aforementioned pain and suffering described above was

      not enough, replete with heart attacks and clinical anxiety as

      health condition fallouts, let alone severe violations of

      Plaintiff’s       constitutional      rights   to    life,       liberty    and

      property, if not the “irreparable harm” already described,

      opposing counsel Jeffrey Oestericher has the nerve to challenge

      Plaintiff’s federal and state tort claims sounding in negligent

      and intentional infliction of emotional, mental and physical

                                      -15-
      distress.



34.   Opposing Counsel does not believe that the aforementioned above

      described conduct, as well as described in the complaint,

      motion for contempt, and exhibits rise to the level of “extreme

      and outrageous conduct,” but this is again a question of

      disputed fact and law meant for adjudication only by this

      Court.



35.   Although decisions of the New York Court have, on occasion,

      included    language   indicating     that   it   is,   they   have   also

      clarified that “extreme and outrageous conduct” is not an

      essential element of a cause of action alleging negligent

      infliction of emotional distress, which has also been claimed

      here by Plaintiff.



36.   In   its   most   recent   discussion   of   negligent    infliction    of

      emotional distress, the Court of Appeals stated: "[a] breach of

      the duty of care resulting directly in emotional harm is

      compensable even though no physical injury occurred when the

      mental injury is a direct, rather than a consequential, result

      of the breach and when the claim possesses some guarantee of

      genuineness" (Ornstein v New York City Health & Hosps. Corp.,

      10 NY3d 1, 881 N.E.2d 1187, 852 N.Y.S.2d 1 (2008); see Baumann

      v Hanover Community Bank, 2012 NY Slip Op 07947 [100 AD3d

      814]).

                                     -16-
37.   In sum, a breach of a duty of care "resulting directly in

      emotional harm is compensable even though no physical injury

      occurred" (Kennedy v. McKesson Company, 88 A.D.2d 785 (N.Y.

      App. Div. 1982); see Ornstein v New York City Health & Hosps.

      Corp., 10 NY3d at 6; Baumann v Hanover Community Bank, 100 AD3d

      at 816; Clarke v. Wallace Oil Company, 284 A.D.2d 492, 727

      N.Y.S.2d 139 (N.Y. App. Div. 2001)).



Irreparable Harm Revisited



38.   As     was   already        indicated       above,    Plaintiff       has    already

      demonstrated the danger of irreparable harm that is “neither

      remote nor speculative, but actual and imminent, and one that

      can    not   be     remedied    if    a    court     waits   until    the    end    of

      proceedings to resolve the harm.” Freedom Holdings Inc. V

      Spitzer, 408 F.3d 112, 114 (2d Cir. 2005).



39.   Clearly      the    imminent     emptying      or     seizure    of    Plaintiff’s

      personal      and    law     firm    bank    accounts,       suspension      of     his

      professional law and real estate broker licenses, suspension of

      his    passport,      revocation      of    his    driver    license,       based   on

      fraudulent, erroneous, fictitious, officially disputed, and

      malicious liens and levies for dollar amounts in dispute, if

      even     existing      at     all,    satisfy        this    “irreparable      harm”

      requirement.



                                           -17-
40.   When the subject matter of the case concerns a specific fund,

      courts will find irreparable injury even though the plaintiff

      seeks monetary relief.



41.   In these cases, the courts grant the injunction because there

      is harm to the property, not to the value of the property.

      Genger v. Genger, 2010 NY Slip Op. 33929 (Sup. Ct. N.Y. County

      July 2, 2010); Ma v. Lien, 198 A.D.2d 186, 604 N.Y.S.2d 84 (1st

      Dept. 1993) (holding that if “the requested relief is not

      granted, a substantial amount of money may be dissipated or

      otherwise unavailable for recovery”).



Balance of Equities Revisited



42.   To   satisfy   the   third   prong    of   the    preliminary   injunction

      standard, the movant must establish that the injury it would

      sustain is more burdensome to it than the harm that would be

      caused   to    the   non-movant      through     the   imposition   of   the

      injunction. Winter Bros. Recycling Corp. v. Jet Sanitation

      Serv. Corp., 23 Misc. 3d 1115[A], 2009 NY Slip Op. 50753[U]

      (Sup. Ct. Nassau County Mar. 13, 2009); Fischer v. Deitsch, 168

      A.D.2d 599, 601 (2d Dept. 1990).



Current And Imminent Harm And Not Simply Past Injury/Harm



43.   Even while this action is pending, and upon information and

                                     -18-
      belief his Offers in Compromise for Doubt as to Collectibility

      and Doubt as to Liability are pending with the Defendant IRS,

      Plaintiff is continuing to get barraged, harassed, intimidated,

      threatened, called, emailed, texted on his personal cellphone

      number, law firm phone number and address, home telephone

      number and address, personal and business emails, at all hours

      of the day and night and on weekends, in conjunction with

      Private Collection Agencies (“PCA”) with such telephone numbers

      as (720) 381-3267 and (303) 597-1753 in complete and total

      violation of the Fair Debt Collections Practices Act (“FDCPA”)

      and Internal Revenue Code § 6304(b), which patterns itself on

      the FDCPA § 1692e (Exhibit B).



44.   IRC Code § 6304 provides that the IRS “may not engage in any

      conduct the natural consequence of which is to harass, oppress,

      or abuse any person in connection with the collection of any

      unpaid tax.”



45.   The non-exclusive list of prohibited actions is as follows: (a)

      the use or threat of the use of violence or other criminal

      means to harm the physical person, reputation, or property of

      any person; (b) the use of obscene or profane language or

      language the natural consequence of which is to abuse the

      hearer or reader; (c)causing a telephone to ring or engaging

      any person in telephone conversation repeatedly or continuously



                                -19-
      with the intent to annoy, abuse, or harass any person at the

      called     number;   and   (d)     placing     telephone   calls   without

      meaningful disclosure of the caller’s identity, as expressly

      required under the FDCPA § 1692(c).



46.   IRC § 7602(c) of the tax code addresses contacts with third

      parties,    and   other    than    the   general     prohibition   against

      disclosing confidential information under IRC § 6103, the only

      other proviso regarding third party contacts is found in IRC §

      7602(c)(1), which prohibits the IRS from contacting any third

      party in connection with “the determination or collection of

      any tax” unless the IRS first provides “reasonable notice in

      advance to the taxpayer that contacts with persons other than

      the taxpayer may be made,” which was never done here.



47.   IRC   §   7602(c)(2)   states     that   the   IRS   “shall   periodically

      provide to a taxpayer a record of persons contacted...by the

      Secretary with respect to the determination or collection of

      the tax liability of such taxpayer...Such record shall also be

      provided upon request of the taxpayer.”



48.   There is an affirmative duty in the statute to provide a list

      to the taxpayer of who the IRS contacted, but Plaintiff has

      never seen the IRS or other Defendants provide such a list even

      when this was requested.



                                        -20-
49.   While the FDCPA allows a person victimized by violations of any

      provision of the Act to sue a PCA for such violation, and it is

      conceded that generally no such relief is available under the

      FDCPA regarding violations of law by the IRS, however, Internal

      Revenue Code § 7433 (which is one of the claims of this

      lawsuit) allows taxpayers to sue the IRS if “any officer or

      employee   of    the      Internal    Revenue     Service     recklessly      or

      intentionally,       or   by    reason    of   negligence     disregards      any

      provision of this title, or any regulation promulgated under

      this title” while in the act of collecting taxes.



50.   While it is true that the FDCPA does not apply to or bind the

      IRS in any way, the Internal Revenue Code certainly does, and

      the   individual     code      sections   mentioned     above    and   in    this

      lawsuit, prohibit IRS abuse in the collection process.



51.   Moreover, with the addition of the Taxpayer Bill of Rights as

      a   statement   of     statutory     rights     under   the     code   and    the

      affirmative duty of the IRS Commissioner to ensure that IRS

      employees are familiar with and act in accordance with those

      rights, we have substantial leverage against IRS abuse.



52.   The Taxpayer Bill of Rights as set forth in Internal Revenue

      Code § 7803(a)(3) provides: (a) the right to be informed, (b)

      the right to quality service, (c)the right to pay no more than

      the correct amount of tax, (d) the right to challenge the

                                         -21-
      position of the IRS and be heard, (e) the right to appeal a

      decision of the IRS in an independent forum, (f) the right to

      finality,   (g)    the     right     to   privacy,    (h)   the   right    to

      confidentiality, (i) the right to retain representation, and

      (j) the right to a fair and just tax system.



53.   As was discussed in the complaint, the relief available under

      the tax code is substantially greater than that which is

      available under the FDCPA.



54.   IRC § 7433(b) provides that if an IRS employee is found liable

      for violating any provision of the tax code or regulations in

      the act of collecting taxes, the victim may recover the lesser

      of: $1,000,000 in the case of any deliberate reckless or

      intentional violation of the tax law, $100,000 in the case of

      mere negligence leading to a violation of the tax law, or the

      sum of: (a) the actual, direct economic damages sustained by

      the   taxpayer    as   a   proximate      result     of   the   reckless   or

      intentional or negligent actions of the IRS employee, and, (b)

      the costs of the action.



55.   The IRS Restructuring and Reform Act of 1998 added code IRC §

      6304 entitled, “Fair Tax Collection Practices.”



56.   That section lifts some of the provisions of the FDCPA and

      incorporates them directly into the Internal Revenue Code.

                                         -22-
57.   As such, the limitations and prohibitions expressed in code

      §6304 are binding on all IRS employees in the act of collecting

      taxes.



58.   As was stated above, Section 6304(a) patterns itself on FDCPA

      §1692(d).



59.   IRC § 6304(a) provides that, “without the prior consent of the

      taxpayer     given   directly    to   the     Secretary    or    the     express

      permission of a court of competent jurisdiction, the Secretary

      may not communicate with a taxpayer” in the act of collecting

      an unpaid tax as follows: (a) at any unusual time or place, or

      a   time   or   place   known,   or   which    should     be    known,    to   be

      inconvenient to the taxpayer, (b) if the IRS knows the taxpayer

      is represented by counsel authorized to practice before the IRS

      and has knowledge of, or can readily ascertain such person’s

      name and address, unless counsel fails to respond within a

      reasonable period of time to a communication from the IRS, or

      unless     counsel   consents    to   direct    communication          with    the

      taxpayer; or (c) at the taxpayer’s place of employment if the

      IRS knows or has reason to know that the taxpayer’s employer

      prohibits the taxpayer from receiving communications at work.



Conclusion



60.   Plaintiff requests that this Honorable Court grant the relief

                                       -23-
      sought    in     this    Complaint,       in    addition      to    the   Defendants

      committing gross violations of IRS Codes 26 U.S.C. §§ 7433,

      7432,    7431,     and    7213     with    their       coordinated        misconduct,

      unauthorized disclosure to countless individuals over nearly 15

      years     such     as    Plaintiff’s           political      enemies,       business

      competitors, exes, private investigators, fired/ terminated/

      never     retained/      suspended        CPAs    and    Accountants,         private

      collections       agencies,        tortious       and      illegal        collections

      activity, deception, abuse of office, gangstalking, extortion,

      blackmail, harassment, aggravated harassment, discrimination,

      threats, intimidation, malice, arbitrary and capriciousness,

      sloppiness,       dishonesty,       trickery,          manipulation,        lack   of

      professionalism,          losing       documents,        purposefully         mailing

      correspondence to wrong addresses or not at all in order to get

      them delayed or lost, misconduct, abuse, waste, fraud, personal

      injury,    property       damage,      illegal     liens      and    levies,    gross

      incompetence, negligence, recklessness, and other intentional

      and   malicious     actions      and      torts   in    the     administration     of

      Plaintiff’s taxes, for nearly 15 years.



61.   Plaintiff seeks to also ultimately obtain permanent injunctive

      relief, restitution, refunds, actual and punitive damages,

      civil    money     penalties,       and    other       relief      for    Defendants’

      countless and multiple violations of federal and state tort and

      tax laws, and for violating corresponding New York State laws

      governing the illegal, unlawful, deceptive, dishonest, unfair,

                                          -24-
     fraudulent, and incompetent behavior of the Internal Revenue

     Service and its employees/agents.



     WHEREFORE, it is respectfully requested that this Court grant

Plaintiff’s requested relief against Defendants, the legal and

equitable relief requested in this lawsuit in its entirety, and such

other further relief as this Honorable Court deems fair and equitable

under the circumstances.



Dated: January 15, 2021
       New York, New York
                                         _____________________
                                         Rahul Manchanda, Esq.
                                         Manchanda Law Office PLLC
                                         30 Wall Street, 8th Floor
                                         New York, NY 10005
                                         Tel: (212) 968-8600
                                         Fax: (212) 968-8601




                                -25-
